DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1-20 are currently pending
Response to Arguments
3.	Applicant’s arguments with respect to the rejection(s) of claims 1-20 have been fully considered and are moot in view of the new reasons for rejection.
The amendment modified the scope of the now claimed matter reciting:
“reconstructed samples of the reference block being buffered in a reference sample memory having a size corresponding to a number of coding units resulting from splitting a coding tree unit (CTU) of the picture of the current block using one or more tree splitting methods,..”.
A new search and consideration has been performed.
Double Patenting
4.	Claim 1 of the instant Application No. 16/699,235 is patentably indistinct from claim 1 of the issued US Patent No. 10,771,799  (Re Appl. No. 16/533,719). Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b). 
When two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Although the claims at issue are not identical, they are not patentably distinct from each other as explained below in Examiner’s Reasoning for the Obviousness Double Patenting Determination is represented below;
Instant Application v. Conflicting Patent - claim analysis					
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the amended instant application is generic to all that is obviously recited in claim 1 of the issued patent. The limitations of both claims represent the same scope of invention where limiting the number of sample CUs used in the prediction process are “buffered in a reference sample memory having a size corresponding to a number of coding units resulting from splitting a coding tree unit (CTU) … “ and where the reference blocks are restricted to a coding region of CTU as identified from the similarly recited language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently does not name joint inventors. 
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Chao Pang et al., (hereinafter Pang) (US 2015/0373358) in view of Vadim Seregin et al., (hereinafter Seregin) (US 2020/0137400).

Re Claim 1. (Currently Amended) Pang discloses, a method for video decoding in a decoder (decoder 114 in Fig.1 or decoder in Fig.9), comprising: 
decoding prediction information of a current block in a current coding from a coded video bitstream (receiving and decoding the prediction mode information Par.[0046] e.g., syntax elements from the bitstream, in Fig.9 ), the prediction information being indicative of an intra block copy mode (where the intra-prediction mode includes the intra-block copy mode, Par.[0055]-[0058], [0227], [0244]); 
determining a block vector that points to a reference block in a same picture as the current block (determining and using a block vector 206 to a reference prediction block 204 within the same picture 200 as the current block 202 in Fig.2-4, Par.[0057], e.g., bvIntra Par.[0179], [0184], [0217]), the reference block being located within a coding region (where the reference block is restricted within a coding region within the same picture, and is represented by a reconstructed sample block 204 in Fig.2), [[with]] reconstructed samples (where the reconstructed reference sample CU blocks are restricted within the region of a CTU e.g., a slice within the same picture, as represented by a reconstructed sample block 204 Fig.2, e.g., the prediction blocks in Fig.3-4) of the reference block being buffered in a reference sample memory having a size corresponding to a number of coding units resulting from splitting a coding tree unit (CTU) of the picture of the current block using one or more tree splitting methods, the coding region being at least one of multiple coding units of the CTU of the picture of the current block (the number of reference CU block samples corresponding current clock which have been split i.e., divided or partitioned and being part of the coding tree unit (CTU) are buffered in a sample memory having a size matching their number by which reducing the storage size and reduce the bandwidth, Par.[0007] and improving the memory bandwidth efficiency of the IBC prediction Par.[0056] and the IBC mode is using reduced memory bandwidth and size per as herein sought Par.[0244]); and 

reconstructing at least a sample of the current block based on the reconstructed samples of the reference block that are retrieved from the reference sample memory (reconstructing the current block Par.[0055] based on the reconstructed samples of the reference block retrieved from the sample memory Par.[0058]-[0060] e.g., the picture memory 92 in Fig.9 Par. [0269]). 
In a similar art, Seregin teaches about improving the coding efficiency as further claimed in, 
the reference block being restricted located within a coding region, [[with]] reconstructed samples of the reference block being buffered in a reference sample memory having a size corresponding to a number of coding units resulting from splitting a coding tree unit (CTU) of the picture of the current block using one or more tree splitting methods, the coding region being at least one of multiple predefined regions of a coding tree unit (CTU) coding units of the CTU of the picture of the current block (adapting the memory requirements for coding to the current picture reference, CPR, as applying to the intra block copy mode IBC prediction mode, at Par.[0005] and reducing the memory used for IBC prediction by restricting the reference area to the CTU size, Par.[0031],[0032], [0074] and using a DPB 218 as a reference picture memory Par.[0084] Fig.4); and
The of ordinary skill in the art would have found obvious before the effective filing date of the invention, to identify each and every limitation claimed being performed in a similar manner by Pang, while applying the BRI principles and without reading the specification into the claims, by which disclosure Pang obviates the use of the picture memory along with the cache storage of the reference data memory accordingly adjusted to the size and number of the sample block reference region and to further associate and combine with similar teachings as found in Seregin restricting the reference region and the respective memory size to obtain a more efficient coding process, hence deeming the claimed matter predictable. 
 	See MPEP 2173.01 (I) addressing the Claim Interpretation and MPEP 2111 for Broadest Reasonable Interpretation.
The rationale to combine finds support in the Graham factual inquiries necessary to substantiate the above combination, in view of the instant fact case under consideration and in accordance with explaining the conclusion of obviousness in view of the provisions stipulated in MPEP 2143.I.(A): Basic Requirements of a Prima Facie Case of Obviousness. I. EXEMPLARY RATIONALES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
that may support a conclusion of obviousness above evidenced,  including: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (A) Combining prior art elements according to known methods to yield predictable results [where the limiting steps and the results are similarly provided in Pang and Seregin].
 
Re Claim 2. (Original) Pang and Seregin disclose, the method of claim 1, 
Pang teaches about, wherein the coding region has a square shape (the CUs have square shape, Par.[0037]-[0038]).  

Re Claim 3. (Currently Amended) Pang and Seregin disclose, the method of claim 1, 
Seregin teaches about, wherein the CTU is configured to have 128 samples by 128 samples of a luma component (the CTU has 128x128 luma samples Par.[0080]).  

Re Claim 4. (Original) Pang and Seregin disclose, the method of claim 1, 
Pang teaches about, wherein the reference sample memory is configured to update samples buffered in the reference sample memory in a unit of the coding region (updating the reference samples buffered at memory 92 as reconstructed reference samples in Fig.9 Par.[0269],[0272]).  

Re Claim 5. (Original) Pang and Seregin disclose, the method of claim 1, further comprising: 
Pang teaches about, checking whether multiple corners of the reference block are within the coding region (it would be obvious that the restriction to have the CU blocks within the CTU region implies that the corners of reference block falls within such region, by using the IBC mode, all previously decoded non-neighboring samples within the coding region, may be used as a reference unit, hence the corners of the reference block are within the coding region, Par.[0058] where the block vector BV, from the corners, top-left luma sample and the top-left prediction block are/is located within the same CTU coding region, Par.[0227] or for large CTUs i.e., 128x128 the range of the block vector is constrained to a maximum block vector range according to the picture, slice or partition size e.g., selecting 64x64, CU block size, Par.[0166]).  

Re Claim 6. (Currently Amended) Pang and Seregin disclose, the method of claim 5, 
Seregin teaches about, wherein [[when]] the CTU contains 128x128 luma samples[[,]] and the coding region [[size]] is 64x64 luma samples in size (the CTU has 128x128 luma samples Par.[0080] and is split in 64x64 luma size blocks CUs, Par.[0127] Fig.6, Par.[0132] Fig.8).  

Re Claim 7. (Currently Amended) Pang and Seregin disclose, the method of claim 5, 
Seregin teaches about, wherein [[when]] the CTU contains less than 128x128 luma samples[[,]] and the coding region is the same as the CTU in size (according to the Fig.6 would be obvious that the smaller than 128x128 CTU are the 64x64 blocks 602A-D which represent the coding regions, e.g., CUs used in prediction, Par.[0127]).  

Re Claim 8. (Original) Pang and Seregin disclose, the method of claim 1, further comprising: 
Pang teaches about, moving the reference block into the coding region when the reference block is partially in the coding region before the moving (using the padding scheme for prediction by using surrogate reference samples, i.e., “moving”  the reference block, Par.[0104],[0106]).  

Re Claim 9. (Original) Pang and Seregin disclose, the method of claim 8, further comprising: 
Pang teaches about, moving the reference block in a direction to reduce a distance between the reference block and the current block (padding the reference samples horizontally or vertically corresponding to a smaller predefined value 2<<(B-1), Par.[0105]).    

Re Claim 10. (Original) Pang and Seregin disclose, the method of claim 8, further comprising: 
Pang teaches about, moving the reference block in a direction that increases a percentage of reference samples in the coding region (in IBC all previously decoded samples may be used for reference, Par.[0058] and increase the number of motion vectors thus the sample fetching region, Par.[0063]).  

Re Claim 11. (Original) Pang and Seregin disclose, the method of claim 1, further comprising: 
Pang teaches about, using information of a first reference sample that is in the coding region as information of a second reference sample that is out of the coding region when the reference block is partially in the coding region (using the CUs within the coding region and disregarding the out of region of overlapping neighboring blocks when padding may be used, Par.[0104], [0105], [0213] as in terms of restricting the respective second reference sample from being used in prediction as described at Par.[0114]-[0117] Par.[0226]-[0227]).  

Re Claim 12. (Currently Amended) Pang and Seregin disclose, the method of claim 1, 
Pang teaches about, wherein flexible block partition is prohibited [[in]] as a partition of the CTU (in this regard, Pang teaches about equal partitioning the CTU in not flexible four NxN size blocks, thus obviating the claim, Par.[0135]).  

Re Claim 13. (Currently Amended) This claim represents the apparatus of video decoding implementing in hardware each and every limitation, in the same order of the method Claim 1, hence it is rejected on the same evidentiary premise mutatis mutandis.

Re Claim 14. (Original) The apparatus of claim 13, This claim represents the apparatus of video decoding implementing in hardware each and every limitation, in the same order of the method Claim 2, hence it is rejected on the same evidentiary premise mutatis mutandis.

Re Claim 15. (Original) This claim represents the apparatus of video decoding implementing in hardware each and every limitation, in the same order of the method Claim 3, hence it is rejected on the same evidentiary premise mutatis mutandis.

Re Claim 16. (Original) This claim represents the apparatus of video decoding implementing in hardware each and every limitation, in the same order of the method Claim 4, hence it is rejected on the same evidentiary premise mutatis mutandis.


Re Claim 17. (Original) The apparatus of claim 13, This claim represents the apparatus of video decoding implementing in hardware each and every limitation, in the same order of the method Claim 5, hence it is rejected on the same evidentiary premise mutatis mutandis.

Re Claim 18. (Currently Amended) This claim represents the apparatus of video decoding implementing in hardware each and every limitation, in the same order of the method Claim 6, hence it is rejected on the same evidentiary premise mutatis mutandis.

Re Claim 19. (Currently Amended) This claim represents the apparatus of video decoding implementing in hardware each and every limitation, in the same order of the method Claim 7, hence it is rejected on the same evidentiary premise mutatis mutandis.


Re Claim 20. (Original) This claim represents the apparatus of video decoding implementing in hardware each and every limitation, in the same order of the method Claim 8, hence it is rejected on the same evidentiary premise mutatis mutandis.



Conclusion
6.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/